Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizushima et al. (2009/0323026).
Regarding Claim 1, Mizushima et al. (2009/0323026) discloses a control system for controlling at least one light fixture generating light to illuminate an illuminated object, wherein the control system comprises:
a scheme generation module (controller, paragraph [0017], Figure 2), wherein said scheme generation unit comprises a control scheme generation module, wherein said control scheme generation module is configured to generate a control scheme (“color output conversion”, paragraph [0017]) based on an optical image of the illuminated object (“optical modulation element”, paragraph [0017]); and
a control unit, wherein said control unit comprises a control module, wherein said control module is communicatively connected to said control scheme generation module (figure 2 shows the control module), wherein said control module is configured for controllably connecting to the light fixture (light, paragraph [0078]), wherein said control unit is configured for controlling a status of the light fixture according to a content of said control scheme when said control unit executes said control scheme (“bring the status of the stimulation to visual cell”, paragraph [0078]).
Claims 10 and 20 are rejected similarly as discussed above.
Allowable subject matter
Claims 2-9, 11-19, 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Alexander Taningco can be reached at (571) 272-8048.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Center.  Status information for published applications may be obtained from Patent Center.   For more information about the Patent Center, see https://patentcenter.uspto.gov.  Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/WILSON LEE/               Primary Examiner, Art Unit 2844